DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2014/0228770 A1) in view of Field et al. (WO 2004/060445 A1) and Olson et al. (US 2013/0204229 A1).
With regard to claims 1 and 24, Ward et al. teach a self-injection tool to assist with injecting a beneficial agent from a syringe, comprising: a base grippable by a user and having a proximal end, a distal end (Fig. 1 member 1.1), and a barrel engagement portion defining a cavity having a longitudinal axis and disposed between the proximal and distal end of the base to 
With regard to claim 2, see Fig. 1 biasing member 1.3.1.
With regard to claim 3, see planar surface 1.3.4 with a hole therein (Fig. 1).
With regard to claim 5, see Fig. 3 member 1.3.2.
With regard to claim 22, the back face of base 1.1 is flat and therefore planar (Fig. 3).

Claim 6, 7, 10-12, 14, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2014/0228770 A1), Field et al. (WO 2004/060445 A1), and Olson et al. (US  as applied to claim 1 above, and further in view of Schraga (US 2012/0226233 A1).
With regard to claim 6, Ward et al. teach a device substantially as claimed.  Ward et al. do not disclose the base having a flange engagement portion to receive a flange of the syringe barrel.  Ward et al. teach a syringe can be engaged with the base ([0020]) but do not disclose the details of the engagement.  However, Schraga teaches a syringe which engages the base via threads, the threads provide a flange on the syringe and a slot on the base (Fig. 1, [0059]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an engagement between the pen needle and syringe in Ward et al. as in Schraga as Ward et al. teach a syringe is used and the connection in Schraga would yield an art effective equivalent engagement and yield the same predictable result. 
With regard to claims 7, 10-12, 16, see Fig. 3 sidewall portion 1.1.1 and bottom distal face 1.1.2 with a proximal face.
 With regard to claim 14, see Fig. 4 of Field et al. projection 104 would engage barrel via the device components.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2014/0228770 A1) in view of Armao (US 3,134,380), Field et al. (WO 2004/060445 A1), and Olson et al. (US 2013/0204229 A1).
With regard to claim 21, Ward et al. teach a kit comprising: a syringe comprising a barrel having a first end and a second end and defining a longitudinal axis therebetween ([0020] syringe necessarily has a barrel), a needle in fluid communication with the barrel and having a proximal end and a distal end extending from the first end of the barrel (Fig. 1 when syringe is .


Claims 1-3, 5, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 4,923,447) in view of Altschuler (US 5,318,547) and Field et al. (WO 2004/060445 A1).
With regard to claims 1 and 24, Morgan teaches a self-injection tool to assist with injecting a beneficial agent from a syringe, comprising: a base grippable by a user and having a proximal end, a distal end (Fig. 3 member 18), and a barrel engagement portion defining a cavity having a longitudinal axis and disposed between the proximal and distal end of the base to receive at least a portion of a syringe barrel with a distal end of a syringe needle extending a first distance from the distal end of the base (Fig. 3 space within 18 in which syringe 11 is received), the base further including a lock mechanism movable between a non-engaging position and an engaging position (Fig. 1 23, 26, 27, Col. 3 lines 48-59); and a shroud member having a proximal end and a distal end, the proximal end of the shroud member movably coupled to the base (Fig. 3 member 19 can be retracted and extended), the shroud member being repeatedly movable between an extended position wherein the distal end of the shroud member is an extended distance from the distal end of the base and a retracted position wherein the distal end of the shroud member is a retracted distance from the distal end 
With regard to claim 2, see Fig. 3 spring 28, Col. 4 lines 5-17.
With regard to claim 3, see the distal planar face of 19 in Fig. 3 with a through-hole for the needle.
With regard to claim 5, see member 19 as shown in Fig. 1.
With regard to claim 22, the substantially planar back is taken at the back planer proximal surface.
With regard to claim 21, Morgan teaches a kit comprising: a syringe comprising a barrel having a first end and a second end and defining a longitudinal axis therebetween, a shoulder proximate the first end (Fig. 4 syringe 111, shoulder at end closest to the needle), a needle in fluid communication with the barrel and having a proximal end and a distal end extending from the first end of the barrel (Fig. 4 member 112), a flange disposed proximate the second end of the barrel (Fig. 4 see flange at the end where the plunger is inserted), and a plunger movable within the barrel to expel beneficial agent through the needle (Fig. 4 member 113); and a self-injection tool comprising a base having a proximal end, a distal end (Fig. 4 member 111), and a barrel engagement portion defining a cavity disposed between the proximal and distal end of the base to4 ME1 35307103v.1Application No. 15/118,314Docket No.: 117813-31902Reply to Final Office Action dated July 27, 2020receive at least a portion of the barrel with the distal end of the needle extending a first distance from the distal end of the base (Fig. 4 space within 118 that receives the syringe, see exemplary initial position in Figs. 1-3), the base further .

Claims 6, 7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 4,923,447), Altschuler (US 5,318,547), and Field et al. (WO 2004/060445 A1) as applied to claim 1 above, and further in view of Gagnieux et al. (US 6,679,864).
With regard to claim 6, Morgan teaches a device substantially as claimed Morgan does not teach a flange engagement portion and to receive a flange on a syringe.  Morgan does disclose the base could be attachable to a syringe with a flange via friction (Fig. 4, Col. 4 lines 51-66).  However, Gagnieux et al. teach an injection device with a base 26 which receives a barrel 16 and an extendable shroud 28 (Figs. 1, 3, 4).  The barrel has a flange at its second end which is received by a slot of the base (Fig. 5 flange 24, slot between 44 and 42 and held via engagement with 66, Col. 5 lines 14-20).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a flange engagement mechanism in Morgan as in Gagnieux et al. as Gagnieux et al. teach this is effective 
With regard to claims 7, 10-13, generally see Figs. 1 and 4 in Morgan which show the structure of the base which includes the housing components including the rounded sidewall of 18, the bottom is taken relatively as the longitudinal surface of 18 opposite 23, the proximal face is the end wall at the end where the plunger is inserted, 
With regard to claim 14, see Fig. 4 of Field et al. projection 104 would engage barrel via the device components.

Allowable Subject Matter
Claims 8, 9, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.